Exhibit 99.1 Internap Reports First Quarter 2010 Financial Results ● Revenue of $63.4 million compared with $63.9 million in the first quarter of 2009; ● Segment profit1 of $29.3 million; segment margin1 of 46.2 percent, up 200 basis points year-over-year; ● Adjusted EBITDA2 of $9.9 million, up 114.0 percent year-over-year; adjusted EBITDA margin2 of 15.6 percent; ● Announced second quarter 2010 launch of integrated WAN acceleration solution, XIPTM, for Internap’s IP services offering. ATLANTA, GA – (May 6, 2010) Internap Network Services Corporation (NASDAQ: INAP), a global provider of end-to-end Internet business products and services, today reported first quarter 2010 financial results. Continued improvements in segment profit and adjusted EBITDA, reflect sustained focus on profitable revenue opportunities and progress made strengthening operations. “We had several notable accomplishments in the first quarter – adjusted EBITDA and adjusted EBITDA margin reached their highest levels in more than two years and segment margins grew for the third consecutive quarter,” said Eric Cooney, President and Chief Executive Officer of Internap.“In Data center services, we continued to make progress shifting our investment and operational focus to higher margin company-controlled facilities which simplifies our business and increases value to our stockholders.And while it’s still early, our initiatives to revitalize Internap’s core IP services also appear to be yielding results.” First Quarter 2010 Financial Summary YoY QoQ 1Q 2010 1Q 2009 4Q 2009 Growth Growth Revenues: Data center services $ $ $ 6
